Citation Nr: 0309462	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-00 330	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
stricture of the urethra, currently rated 40 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
impotence with post-traumatic lesion of the perineum, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision by the RO which denied an increased rating for 
traumatic impotence with post-traumatic lesion of perineum, 
rated 20 percent disabling.  In that same decision, the RO 
granted an increased rating to 40 percent for traumatic 
stricture of urethra.  The veteran continues to appeal for a 
higher rating.

In April 2002, the veteran testified at a Video Conference 
Board hearing before the undersigned Veterans Law Judge.

REMAND

The veteran contends that higher ratings are warranted for 
the service-connected traumatic stricture of the urethra, 
rated 40 percent disabling and for the service-connected 
post-traumatic lesion of the perineum, rated 20 percent 
disabling.  He asserts that his service-connected disorders 
have worsened since he was last examined by VA in May 2000.  
(See February 2002 statement from the veteran's 
representative and an April 2002 Video Conference Board 
hearing transcript).  There are no medical records on file 
pertaining to his service-connected conditions from May 2000 
to the present.  The Board concludes that another VA 
examination is needed to properly determine the severity of 
his service-connected traumatic stricture of the urethra and 
traumatic impotence with post-traumatic lesion of the 
perineum.

The Board observes that the veteran testified during an April 
2002 Video-Conference Board hearing that he received ongoing 
private and VA treatment for his service-connected 
conditions.  Attempts must be made to obtained records 
identified by the veteran.  In this regard, all pertinent VA 
records must be obtained because they are constructively of 
record and may contain information vital to the veteran's 
claims.

Moreover, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran and his representative were not issued 
notification of the VCAA and the effect it had on his claims 
in appellate status.  The Board points out that the claims 
folder was returned to the Board in April 2002, well after 
the VCAA was enacted.  The Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions.  



In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for traumatic 
stricture of the urethra and for 
traumatic impotence with post-traumatic 
lesion of perineum covering the period of 
February 2000 to the present.  In this 
regard, the veteran should be requested 
to provide complete information regarding 
treatment he received from Dr. Greco and 
from the Aspinwall VA hospital.  Complete 
clinical records of all identified 
treatment should be obtained.  

3.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
to determine the current severity of his 
service-connected traumatic stricture of 
the urethra and traumatic impotence with 
post-traumatic lesion of the perineum.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically state whether the 
veteran's service-connected traumatic 
stricture of the urethra requires the use 
of an appliance or the wearing of 
absorbent materials.  If the wearing of 
absorbent materials is required, the 
examiner should state how often they must 
be changed.  The examiner should also 
specifically identify all impairment 
caused by the post-traumatic lesion of 
the perineum and the traumatic stricture 
of the urethra.  In this regard, any 
secondary impairment from the service-
connected disabilities, including 
treatment thereof, must be discussed in 
detail.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims for increased ratings.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



